 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DANIEL E. GONZALEZ,                                No. 2:15-cv-1997 MCE DB PS
12                          Plaintiff,
13           v.                                          ORDER
14    UNITED STATES OF AMERICA, et al.,
15                          Defendants.
16

17          Plaintiff is proceeding in this action pro se. This matter was, therefore, referred to the

18   undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1).

19          On September 30, 2019, plaintiff filed a letter requesting “access to the . . . case without

20   having to pay fees to Pacer.” (ECF No. 138.) Pursuant to the Electronic Public Access Fee

21   Schedule the court may exempt persons from paying PACER fees. To grant such an exemption

22   the court must find:

23                  that those seeking an exemption have demonstrated that an
                    exemption is necessary in order to avoid unreasonable burdens and
24                  to promote public access to information;
25                  that individual researchers requesting an exemption have shown that
                    the defined research project is intended for scholarly research, that it
26                  is limited in scope, and that it is not intended for redistribution on the
                    internet or for commercial purposes.
27

28   https://www.uscourts.gov/services-forms/fees/electronic-public-access-fee-schedule. The user

                                                         1
 1   also “must agree not to sell the data obtained as a result, and must not transfer any data obtained

 2   as the result of a fee exemption, unless expressly authorized by the court[.]” Id.

 3           Here, plaintiff’s letter does not show that an exemption is necessary, as the only

 4   justification given for waving PACER fees is that plaintiff “is not a local Sacramento County

 5   resident.” (ECF No. 138 at 1.) That is true of many plaintiffs in the Eastern District of

 6   California. Moreover, plaintiff is advised that simply proceeding in forma pauperis does not

 7   support waiving PACER fees. See Katumbusi v. Gary, No. 2:14-CV-1534 JAM AC, 2014 WL

 8   5698816, at *4 (E.D. Cal. Oct. 30, 2014) (“Exemptions from PACER user fees are uncommon.

 9   In forma pauperis status alone does not support a request to waive PACER fees.”).

10           Accordingly, IT IS HEREBY ORDERED that plaintiff’s September 30, 2019 request to

11   waive PACER fees (ECF No. 138) is denied.

12   Dated: November 14, 2019

13

14

15

16

17

18

19

20
21

22

23   DLB:6
     DB/orders/orders.pro se/gonzalez1997.pacer.ord
24

25

26
27

28

                                                        2
